[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-13165                 ELEVENTH CIRCUIT
                                                             FEBRUARY 6, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                      D. C. Docket No. 07-00543-CV-KD

GLEN DALE SUMMERS,


                                                            Petitioner-Appellant,

                                    versus

WARDEN KENNETH JONES,

                                                           Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                              (February 6, 2009)

Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Petitioner Glen Dale Summers, proceeding pro se, appeals the district
courts’s denial of his 28 U.S.C. § 2254 petition for habeas corpus relief. We

granted a certificate of appealability on whether the district court violated Clisby v.

Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en banc), when it failed to address

appellant’s claim that his convictions for first-degree sodomy in Counts 32 and 33

in his indictment violated the principles of double jeopardy. Summers argues that

the district court failed to resolve one of the claims articulated in his § 2254

petition, asserting that “it does not appear that the court have [sic] specifically

addressed whether two convictions can be had on first-degree sodomy on Count 32

of the indictment and first-degree sodomy on Count 33 of the indictment.” He also

argues about the merits of his underlying double jeopardy claim.

         When reviewing the district court’s grant or denial of a § 2254 petition, we

review the decision de novo. McNair v. Campbell, 416 F.3d 1291, 1297 (11th Cir.

2005).

         As an initial matter, we will not address the merits of Summers’s double

jeopardy claim because our scope of review is limited to the issue specified in the

COA. See Murray v. United States, 145 F.3d 1249, 1250 (11th Cir. 1998)

(addressing a motion to vacate under 28 U.S.C. § 2255).

         Out of “deep concern over the piecemeal litigation of federal habeas

petitions,” in Clisby we exercised our supervisory authority over the district courts



                                            2
and instructed them to resolve all claims for relief raised in a petition for habeas

corpus relief, regardless of whether habeas relief is granted or denied. 960 F.2d at

935-36. When a district court fails to address all of the claims in a habeas petition,

we “will vacate the district court’s judgment without prejudice and remand the case

for consideration of all remaining claims.” Id. at 938.

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court’s order violated Clisby because it adopted the magistrate’s report

and recommendation, which was silent on Summers’s argument that Counts 32 and

33 violated double jeopardy. Thus, the district court failed to address one claim

asserted in Summers’s § 2254 petition. We therefore vacate the judgment without

prejudice and remand the remaining claim for consideration by the district court.

      VACATED AND REMANDED.




                                           3